DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “path loss” at line 10 renders the claim indefinite because it is not clear as to what it actually refers to.
As to claim 2, the recitations “the user equipment” at lines 5-6, and “the cell” at line 6 lack clear antecedent basis.
As to claim 9, the recitation “the morphology type” at line 5 lacks clear antecedent basis.  In addition, the recitation “path loss” at line 6 renders the claim indefinite because it is not clear as to what it actually refers to.
 As to claim 10, the recitations “the geographic region” at line 3, “the user equipment” at lines 3-4, and “the cell” at line 4 lack clear antecedent basis.

As to claim 18, the recitations “the geographic region” at line 4, “the user equipment” at lines 4-5, and “the cell” at line 5 lack clear antecedent basis.
Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Saunders (US 2004/0116111; submitted by applicant) discloses a system for determining morphology parameters (see figure 1, block 6), comprising: a processing circuitry that is configured to determine at least one predicted path loss based upon at least one morphology parameter and the morphology type (see paragraph [0043]); determine at least one difference between each pair of measured path loss and predicted path loss (see paragraph [0044]); determine values of statistical parameters of the at least one difference (see paragraphs [0044], [0045], [0078]); determine if the values of the statistical parameters meet statistical requirements (see paragraphs [0044], [0045], [0046]); if the values of the statistical parameters meet the statistical requirements, store the average value of morphology parameters; and if the values of the statistical parameters do not meet the statistical requirements, then optimize the average value of the at least one morphology parameter (see paragraphs [0046], [0077]).
Gutowski (US 7,035,632; submitted by applicant) discloses a system for determining morphology parameters (see column 14 lines 63-67), comprising: a processing circuitry that is configured to determine at least one predicted path loss based upon at least one morphology parameter and the morphology type (see column 7 lines 62-65).

Regarding independent claims 9, 17, and dependent claims 2-8, 10-16, 18-24, they are discussed for similar reasons with respect to independent claim 1 as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clancy (US 6,665,542); Hubner (US 2007/0010204); Durgin (US 2006/0199546) disclose determining morphology parameters in wireless communication systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/              Primary Examiner, Art Unit 2646